Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “releasing the first protective sheet from the glass substrate” is considered new matter because there is no support in the specification for such limitation. The specification discloses “removing the protective sheet from the glass substrate” (p.0006) and “the protective sheet 2 is stripped off from the work substrate 3” (p.0014) but there is no disclosure of releasing the first protective sheet from the glass substrate.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “releasing the first protective sheet from the glass substrate” is unclear how exactly is this step performed? Examiner suggests to amend this limitation as “removing the first protective sheet by stripping off the first protective sheet from the glass substrate”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Urabe (JP 2016-222485) in view of Burkett (US 2015/0060402).
Regarding claim 1, Urabe teaches a laser processing method for drilling a through hole (6) in a glass substrate (1, 4) using a carbon dioxide laser (22) (abstract; p.0006), comprising the steps of: irradiating the carbon dioxide laser on the glass substrate from a side of a surface of the glass substrate on which a first protective sheet (3) for laser processing is adhered so as to form a blind hole (5) (abstract; p.0006; p.0012); stripping the first protective sheet from the glass substrate and thereafter performing an annealing treatment on the glass substrate (p.0016); and performing a polishing process on only the side of the glass substrate opposite to the laser-irradiated surface so as to convert the blind hole into a through hole (p.0017).
Urabe fails to disclose adhering a second protective sheet for a wet-etching process only on the laser-irradiated surface of the glass substrate, and performing the wet-etching process on only the side of the glass substrate opposite to the laser-irradiated surface while the second protective sheet remains in place on the laser irradiated surface of the glass substrate until a cross-section shape of the hole is formed into an X-shape, so as to convert the blind hole into a through hole.
Burkett teaches a laser processing method for drilling a through hole (510) in a glass substrate (150) (abstract; p.0042-0044), adhering a protective sheet (505) for a wet-etching process only on the laser-irradiated surface of the glass substrate (as shown in Fig. 5B-5C; p.0042-0044), and performing the wet-etching process on only the side of the glass substrate opposite to the laser-irradiated surface while the second protective sheet remains in place on the laser irradiated surface of the glass substrate until a cross-section shape of the hole is formed into an X-shape (as shown in Fig. 5C; p.0044), so as to convert the blind hole into a through hole (the placement of protective sheet 505 on the laser-irradiated surface allows for wet-etching only on the side of the glass substrate opposite to the laser-irradiated surface; p.0044).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the laser processing method of Urabe, with Burkett, by providing a second protective sheet on the laser irradiated surface prior to the wet-etching process to protect the incident opening from increasing its diameter, and performing wet-etching on only the side of the glass substrate opposite to the laser-irradiated surface to match the diameter of the exit opening with the entry opening of the through hole and therefore avoiding increased processing time and cost.
Regarding claim 2, Urabe and Burkett combined teach the laser processing method as set forth above, wherein a plurality of blind holes are formed in the glass substrate (Urabe; as shown in Fig. 1; p.0014-0015), wherein formation of each of the blind holes of the plurality of blind holes is formed by performing cycle processing in which a single laser pulse is irradiated onto a drilling position in the glass
substrate of a first blind hole (Urabe; p.0014-0015), the laser pulse is moved to and irradiated onto another drilling position in the glass substrate of another blind hole (Urabe; p.0014-0015), and after all of the drilling positions of all the blind holes of the plurality of blind holes are irradiated, repeating the irradiating and moving the laser pulse onto each drilling position of each one of the plurality of blind holes are repeated as many times as necessary to complete the formation of each of the plurality of blind holes in the glass substrate (Urabe; p.0014-0015).

Response to Arguments
Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “The Examiner’s utilization of Burkett to correct the above-conceded deficiencies of Urabe still would not have taught one skilled in the art at the time the invention was made to convert a laser drilled blind hole in a glass substrate into an X-shaped cross-section to convert the blind hole to a through hole by wet-etching, while the originally drilled surface of the glass substrate is protected by a second protective sheet. Notwithstanding the Examiner’s argument in the Final Rejection, Burkett does not teach an X-shape in FIG. 5C-5E, or elsewhere, upon exposing an opposite surface to the drilled surface of a glass substrate while the second protective sheet 1s in place over the initially drilled blind holes. If the Examiner would read paragraphs [0021] — [0022] of Burkett, relating to FIGs. 5D and 5E, it would be clear that the “protective sheet” placed on the initialled drilled surface of the glass substrate is removed in FIG. SD, before the acid etching is performed in FIG. 5E… Thus, Burkett teaches away from the claimed process by drilling completely through the glass substrate, with all the detrimental creation of residual stress in the glass substrate, and Burkett utilizes acid etching steps only to further enlarge/shape the through hole, see Burkett, paragraph [0044].” on remarks page 6, lines 6-18 and page 7, lines 1-4.  In response to Applicant’s arguments, Burkett teaches a laser processing method for drilling a through hole (510) in a glass substrate (150) (abstract; p.0042-0044), adhering a protective sheet (505) for a wet-etching process only on the laser-irradiated surface of the glass substrate (as shown in Fig. 5B-5C; p.0042-0044), and performing the wet-etching process on only the side of the glass substrate opposite to the laser-irradiated surface while the second protective sheet remains in place on the laser irradiated surface of the glass substrate until a cross-section shape of the hole is formed into an X-shape (as shown in Fig. 5C; p.0044), so as to convert the blind hole into a through hole (the placement of protective sheet 505 on the laser-irradiated surface allows for wet-etching only on the side of the glass substrate opposite to the laser-irradiated surface; p.0044). Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the laser processing method of Urabe, with Burkett, by providing a second protective sheet on the laser irradiated surface prior to the wet-etching process to protect the incident opening from increasing its diameter, and performing wet-etching on only the side of the glass substrate opposite to the laser-irradiated surface to match the diameter of the exit opening with the entry opening of the through hole and therefore avoiding increased processing time and cost. Furthermore, the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.
Regarding claim 2, Applicant relies on the same arguments, therefore the same response applies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                             
11/16/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761